Learned, P. J.:
There is no doubt that there are very important questions involved in this case. So far, however, as this court is concerned, many of them are settled. In the case of The People ex rel. Kilbourne v. Benedict (not reported), tile General Term of the third district decided that these bonds (not being in the hands of holders *453ignorant of the objections thereto), were unlawfully issued by reason of the omission to name the company. This should determine that point in this court.
But, again, chapter 809 of the Laws of 1871 ratifies the acts of the commissioners in issuing these bonds, and in exchanging them for stock; and declares that no bonds held, owned or possessed by any person in good faith, and for a valuable consideration, shall be void by reason of the consents not stating the name of the company, provided that the exchange of bonds for stock was made at the par value of the bonds.
There is no dispute that the plaintiff is a bona fide holder for valuable consideration, or that the bonds were exchanged at par. If, then, this act is valid and constitutional, there can be no- question remaining in .this ease.
In the case of Rogers v. Smith (12 S. C. N. Y. [5 Hun], 475), the question of the validity and constitutionality of a similar act was argued The law there under discussion was chapter 638, Laws of 1874. It is of the same character with the act now under consideration, and was passed for the ratification of similar bonds illegally issued.
The General Term of the court in the fourth department decided, in that case, that the legislature was competent to pass such a law, and they sustained its validity. On such a question as this we should follow the decision already made, where the cases áre almost precisely the same.
We are referred to the case of The Buffalo and Jamestown Railroad Company (12 S. C. N. Y. [5 Hun], 485), where the same court held that section 11, article 8 of the Constitution has repealed the bonding acts, except so far as they relate to existing contracts. It is manifest, however, that the court did not consider that that section of the Constitution took away the effect of such a ratifying act as the one under consideration ; because they refer to that section in their opinion in Rogers v. Smith, and hold the ratifying act to be valid. Following, therefore, the opinion of that General Term, I think the judgment should be affirmed with costs.
Present — Learned, P. J., Bocees and Boardman, JJ.
Judgment affirmed with costs.